                                          Case 3:18-cv-04881-JSC Document 155 Filed 02/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMILY FAIRBAIRN, et al.,                           Case No. 18-cv-04881-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: DEFENDANT’S
                                                 v.                                         ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            SEAL
                                  10     FIDELITY INVESTMENTS
                                         CHARITABLE GIFT FUND,                              Re: Dkt. Nos. 133, 147
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed multiple administrative motions to seal in connection with their

                                  14   cross-motions for summary judgment. (Dkt. Nos. 133, 135, 144, 147, 152.) This Order addresses

                                  15   the two administrative motions to seal filed by Defendant. (Dkt. Nos. 133, 147.) Defendant failed

                                  16   to provide chambers copies of the unredacted form of the documents for which sealing is sought

                                  17   as required by the local rules and this Court’s Standing Order. See Civ. L.R. 79-5(d)(2). Further,

                                  18   with respect to Defendant’s second administrative motion to seal (Dkt. No. 147), the electronically

                                  19   filed version of Defendant’s under seal (non-redacted) submission does not contain highlighting

                                  20   from which the Court can discern which portions of the brief and exhibits attached thereto

                                  21   Defendant seeks to seal. Accordingly, within three days Defendant shall provide chambers copies

                                  22   of Defendant’s motion for summary judgment and opposition to Plaintiffs’ motion for summary

                                  23   judgment and all exhibits thereto in accordance with the local rules; that is:

                                  24                  The courtesy copy of unredacted declarations and exhibits should be
                                                      presented in the same form as if no sealing order was being sought.
                                  25                  In other words, if a party is seeking to file under seal one or more
                                                      exhibits to a declaration, or portions thereof, the courtesy copy should
                                  26                  include the declaration with all of the exhibits attached, including the
                                                      exhibits, or portions thereof, sought to be filed under seal, with the
                                  27                  portions to be sealed highlighted or clearly noted as subject to a
                                                      sealing motion.
                                  28
                                          Case 3:18-cv-04881-JSC Document 155 Filed 02/05/20 Page 2 of 2




                                   1   See Civ. L.R. 79-5(d)(2). Per the Court’s Standing Order, Defendants should not put the

                                   2   individual exhibits sought to be sealed in separate envelopes, but shall instead place the entire

                                   3   submission: brief, declaration, and exhibits in a binder and place the binder in an envelope labeled

                                   4   CHAMBERS COPY – DOCUMENTS SUBMITTED UNDER SEAL.

                                   5          The Court will issue a separate order addressing the merits of the parties’ administrative

                                   6   motions to seal.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: February 5, 2020

                                  10

                                  11
                                                                                                    JACQUELINE SCOTT CORLEY
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
